 


110 HR 101 IH: Federal Election Integrity Act of 2007
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 101 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mrs. Davis of California introduced the following bill; which was referred to the  Committee on House Administration 
 
A BILL 
To amend the Federal Election Campaign Act of 1971 to prohibit certain State election administration officials from actively participating in electoral campaigns. 
 
 
1.Short TitleThis Act may be cited as the Federal Election Integrity Act of 2007. 
2.FindingsCongress finds that— 
(1)chief State election administration officials have served on political campaigns for Federal candidates whose elections those officials will supervise; 
(2)such partisan activity by the chief State election administration official, an individual charged with certifying the validity of an election, represents a fundamental conflict of interest that may prevent the official from ensuring a fair and accurate election; 
(3)this conflict impedes the legal duty of chief State election administration officials to supervise Federal elections, undermines the integrity of Federal elections, and diminishes the people’s confidence in our electoral system by casting doubt on the results of Federal elections; 
(4)the Supreme Court has long recognized that Congress’s power to regulate Congressional elections under Article I, Section 4, Clause 1 of the Constitution is both plenary and powerful; and 
(5)the Supreme Court and numerous appellate courts have recognized that the broad power given to Congress over Congressional elections extends to Presidential elections. 
3.Prohibition on campaign activities by election administration officials 
(a)In GeneralTitle III of the Federal Election Campaign Act of 1971 (2 U.S.C. 431 et seq.) is amended by inserting after section 319 the following new section: 
 
319A.Campaign activities by election officials 
(a)ProhibitionIt shall be unlawful for a chief State election administration official to take an active part in political management or in a political campaign with respect to any election for Federal office over which such official has supervisory authority. 
(b)Chief State election administration officialThe term chief State election administration official means the highest State official with responsibility for the administration of Federal elections under State law. 
(c)Active part in political management or in a political campaignThe term active part in political management or in a political campaign means— 
(1)serving as a member of an authorized committee of a candidate for Federal office; 
(2)the use of official authority or influence for the purpose of interfering with or affecting the result of an election for Federal office; 
(3)the solicitation, acceptance, or receipt of a political contribution from any person on behalf of a candidate for Federal office; 
(4)the solicitation or discouragement of the participation in any political activity of any person; 
(5)engaging in partisan political activity on behalf of a candidate for Federal office; and 
(6)any other act prohibited under section 7323(b)(4) of title 5, United States Code (other than any prohibition on running for public office).. 
(b)EnforcementSection 309 of such Act (42 U.S.C. 437g) is amended by adding at the end the following new subsection: 
 
(d) 
(1)Notwithstanding paragraphs (1) through (5) of subsection (a), any person who has knowledge that a violation of section 319A has occurred may file a complaint with the Commission. Such complaint shall be in writing, signed and sworn to by the person filing such complaint, shall be notarized, and shall be made under penalty of perjury subject to the provisions of section 1001 of title 18, United States Code. The Commission shall promptly notify any person alleged in the complaint, and shall give such person an opportunity to respond. Not later than 14 days after the date on which such a complaint is filed, the Commission shall make a determination on such complaint. 
(2)If the Commission determines by an affirmative vote of a majority of the members voting that it has reason to believe that a person has committed a violation of section 319A, the Commission shall require the person to pay a civil money penalty in an amount determined under a schedule of penalties which is established and published by the Commission.. 
 
